Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because a numeral 20 which is generally used in a figure is used with satellite signal receiver in the Abstract.  Correction is required.  See MPEP § 608.01(b).

The following is an examiner’s statement of reasons for allowance: 
The prior art does not show the following features:
a PRN code imparting section that allocates a PRN code corresponding to each of the selected positioning satellites to each of the plurality of pseudo satellite stations one by one
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mo (20120086599).
Regarding claims 1 and 9, Mo discloses a method (system and method for indoor location, title of the invention) and a positioning system comprising:
a satellite signal receiver (a GPS receiving terminal 50 in Fig. 2) that receives satellite signals from a plurality of positioning satellites; 
a plurality of indoor pseudo satellite stations that transmit pseudo satellite signals (40-1 to 40-4 in Fig. 2)(a plurality of indoor pseudo satellites 40-1 to 40-4, paragraph 0037); and 
a pseudo station control device that selects the positioning satellite to be allocated to each of the plurality of pseudo satellite stations based on the received satellite signals (generating a pseudo GPS signal based on the GPS signal received by the GPS signal receiving antenna, paragraph 0011)(implying a controller is used to perform the function), allocates a PRN code corresponding to each of the selected positioning satellites to each of the plurality of pseudo satellite stations one by one, determines a delay time of the PRN code allocated to the plurality of pseudo satellite stations, and transmits a plurality of pseudo satellite signals generated using the PRN code corresponding to each of the plurality of pseudo satellite stations and the delay time to each of the plurality of pseudo satellite stations (generating a pseudo GPS signal when the synchronization with the artificial satellite is achieved, paragraph 0013)(implying a device is used in determining delay time and synchronizing the time).
Regarding claims 3-4 and 11-12, Mo discloses when a predetermined time is elapsed (what a synchronization step does), the pseudo station control device updates the PRN code .

Allowable Subject Matter
Claims 5-8 are allowed.
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov